Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–4, 6, 8–16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
CLAIM 1:
The primary reason for allowance is the inclusion of the combination of the limitations “valve body and a second end configured to be coupled crimped to a fluid conduit” and “wherein the valve body comprises a slot disposed in a top surface of the valve body and in fluid communication with the first bore and wherein at least a portion of the retainer is configured to couple with the slot.”  The closest prior arts are Campau (USPN 6257626 B1), Janousek (USPN 9052023 B2), Ellis (USPN 3924882), Carpenter (USPN 6945512 B2), Lambert et al. (US PGPub 20080174108 A1), Lutz et al. (US PGPub 20140361535 A1), Freudendahl (US PGPub 20150084329 A1) can’t be modified to crimp and Nisel (US PGPub 20070007761 A1).
The prior art Campau discloses a fitting utilizing a clamp to secure to elements together, but does not disclose two elements being connected through a crimping method.  Campau’s invention is to provide a cost effective fitting that allows for quick connect/disconnect, takes up minimal space and can be manually manipulated.  Furthermore, Campau’s invention allows the operator to connect the fitting in unseeable locations.  Modifying Campau’s invention, utilizing a crimping method would not allow an operator to connect two elements in an unseen location. Therefore a person having 
The prior art Janousek discloses a valve body having an inlet and an outlet fitting that are crimped onto an inlet and outlet pipe, respectively, but does not disclose “a slot disposed in a top surface of the valve body and in fluid communication with the first bore and wherein at least a portion of the retainer is configured to couple with the slot.”  Janousek’s invention illustrates the fitting being molded into the valve body.  Therefore, it is not possible for the aforementioned limitation to occur without breaking Janousek’s invention.
The prior art Ellis discloses a fitting having a slot, but does not disclose the valve or the “slot disposed in a top surface of the valve body and in fluid communication with the first bore and wherein at least a portion of the retainer is configured to couple with the slot.”    
The prior art Carpenter discloses a valve body having an inlet and an outlet fitting that are crimped onto an inlet and outlet pipe, respectively, but does not disclose “a slot disposed in a top surface of the valve body and in fluid communication with the first bore and wherein at least a portion of the retainer is configured to couple with the slot.”  Carpenter’s fitting must be capable of moving in a horizontal direction relative to the valve body.  A crimp method would prevent such movement, rendering Carpenter’s invention incapable of functioning as intended. 
The prior art Lambert et al. discloses a removable fitting, but does not disclose any other limitations of the claim.  
The prior art Lutz et al. discloses using a crimping method to secure a fitting, but does not disclose any other limitations of the claim.  
The prior art Freudendahl discloses a fitting that is removably coupled to another element.  The fitting includes a retainer that prevents de-coupling until an external force is applied.  Freudendahl also teaches a slot disposed in the top surface of the valve body.  Thus, allowing the retainer to be coupled within the slot.  However, Freudendahl does not disclose a removable crimp connection.  As seen in figure 1 and explained in the specification, the fitting includes insertion of an adapter piece 4 into a socket 101 and rotating the adapter piece until it engages the locking member 107.  Utilizing a crimp to maintain the position of the adapter and the socket results in distorting the groove 109 through which the locking member travels.  As a result, Freudendahl cannot function as intended which is to couple and secure the adapter piece into a socket using a locking member in a groove.
The prior art Nisel discloses using a crimping method to secure a fitting, but does not disclose any other limitations of the claim.  
None of the prior arts teach the combination of the limitations “valve body and a second end configured to be coupled crimped to a fluid conduit” and “wherein the valve body comprises a slot disposed in a top surface of the valve body and in fluid communication with the first bore and wherein at least a portion of the retainer is configured to couple with the slot” as it relates to the manner in which the valve body and the fitting are connected, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
CLAIM 16:
The primary reason for allowance is the inclusion of the combination of the limitations “valve body and a second end configured to be coupled crimped to a fluid conduit,” “the inlet comprises a first slot in fluid communication with the first bore” and “the outlet comprises a second slot in fluid communication with the second bore.”  The closest prior arts are Campau (USPN 6257626 B1), Janousek (USPN 9052023 B2), Ellis (USPN 3924882), Carpenter (USPN 6945512 B2), Lambert et al. (US PGPub 20080174108 A1), Lutz et al. (US PGPub 20140361535 A1), Freudendahl (US PGPub 20150084329 A1) can’t be modified to crimp and Nisel (US PGPub 20070007761 A1).
The prior art Campau discloses a fitting utilizing a clamp to secure to elements together, but does not disclose two elements being connected through a crimping method.  Campau’s invention is to provide a cost effective fitting that allows for quick connect/disconnect, takes up minimal space and can be manually manipulated.  Furthermore, Campau’s invention allows the operator to connect the fitting in unseeable locations.  Modifying Campau’s invention, utilizing a crimping method would not allow an operator to connect two elements in an unseen location. Therefore a person having ordinary skill in the art would not utilize a crimping method to secure the fittings in Campau. 
The prior art Janousek discloses a valve body having an inlet and an outlet fitting that are crimped onto an inlet and outlet pipe, respectively, but does not disclose “the inlet comprises a first slot in fluid communication with the first bore” and “the outlet comprises a second slot in fluid communication with the second bore.”  Janousek’s invention illustrates the fitting being molded into the valve body.  Therefore, it is not 
The prior art Ellis discloses Ellis discloses a fitting having a slot, but does not disclose the valve or the “the inlet comprises a first slot in fluid communication with the first bore” and “the outlet comprises a second slot in fluid communication with the second bore.”    
The prior art Carpenter discloses a valve body having an inlet and an outlet fitting that are crimped onto an inlet and outlet pipe, respectively, but does not disclose “the inlet comprises a first slot in fluid communication with the first bore” and “the outlet comprises a second slot in fluid communication with the second bore.”  Carpenter’s fitting must be capable of moving in a horizontal direction relative to the valve body.  A crimp method would prevent such movement, rendering Carpenter’s invention incapable of functioning as intended. 
The prior art Lambert et al. discloses a removable fitting, but does not disclose any other limitations of the claim.  
The prior art Lutz et al. discloses using a crimping method to secure a fitting, but does not disclose any other limitations of the claim.  
The prior art Freudendahl discloses a fitting that is removably coupled to another element.  The fitting includes a retainer that prevents de-coupling until an external force is applied.  Freudendahl also teaches a slot disposed in the top surface of the valve body.  Thus, allowing the retainer to be coupled within the slot.  However, Freudendahl does not disclose a removable crimp connection.  As seen in figure 1 and explained in the specification, the fitting includes insertion of an adapter piece 4 into a socket 101 
The prior art Nisel discloses using a crimping method to secure a fitting, but does not disclose any other limitations of the claim.  
None of the prior arts teach the combination of the limitations “valve body and a second end configured to be coupled crimped to a fluid conduit,” “the inlet comprises a first slot in fluid communication with the first bore” and “the outlet comprises a second slot in fluid communication with the second bore” as it relates to the manner in which the valve body and the fitting are connected, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753